Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 05/31/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al., US 2010/0226067.
	A dielectric comprising: 
	An oxide including a perovskite-type crystal structure, the oxide represented by RAMBOC, where R is a divalent element, M is a pentavalent element, 1.3 < B/A < 1.7 and 9 <= C < 10 (see, for example, paragraph 0013 which shows, for example, Ca2Nb3O10-d where d can be from 0 to 2). Note that the particular compositions overlap with the claimed composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a compound of the claimed composition because overlapping ranges establish a prima facie case of obviousness (see MPEP 2144.05).
	With respect to dependent claim 13, Osada et al. does not expressly disclose wherein the oxide is electrically neutral. However, this will occur when C is 9.5 which is within the claimed range (see, for example, paragraph 0066 of applicant’s specification). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form an electrically neutral compound because in the case where the value is encompassed by the prior art a prima facie case of obviousness is established (see MPEP 2144.05).
	Regarding dependent claims 14-15, note that calcium (Ca) and niobium (Nb) can be the divalent and pentavalent elements, respectively (see paragraph 0013).
	With respect to dependent claim 16, note that Osada et al. does not expressly disclose the claimed lattice constant. However, the particular compound is encompassed by the ranges disclosed by the reference and therefore a prima facie case of obviousness is established because the claimed lattice constant will be within the range of the reference.
	Concerning dependent claim 17, note that Osada et al. does not expressly disclose wherein the oxide has a thickness of about 1.5 nm to about 1000 nm. However, Osada et al. does expressly disclose that the oxide has a thickness of, for example, at most 20 nm (see paragraph 0010) which overlaps with the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form a compound of the claimed thickness because overlapping ranges establish a prima facie case of obviousness (see MPEP 2144.05).
	With respect to dependent claim 18, note that the dielectric layer is formed between electrodes as a capacitor in a DRAM (see, for example, paragraph 0014).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al., US 2010/0226067 as applied to claims 12-18 above, and further in view of Ruediger et al., US Patent 10,056,394.
Osada et al. is applied as above but does not expressly disclose using a seed layer having a lattice misfit of 1% or less with respect to the oxide overlying the oxide. Ruediger et al. discloses the use of niobium doped strontium titanate as an electrode (see col. 7-lines 38-50) which is disclosed in the specification as a material with the claimed characteristic. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the niobium doped strontium titanate as an overlying material to the oxide because such an electrode material limits fatigue of the device. Regarding the material being characterized as a seed layer, note that this is considered a process limitation and since a product is being claimed, process limitations are not given patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0118980 discloses the formation of a perovskite capacitor of a given composition (see abstract), and US 2021/0110975 discloses the formation of a perovskite capacitor with monovalent, divalent, and pentavalent elements (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/ Primary Examiner, Art Unit 2812                                                                                                                                                                             





August 25, 2022